681 S.E.2d 339 (2009)
STATE of North Carolina
v.
Curley JACOBS and Bruce Lee McMillian.
No. 617PA05-2.
Supreme Court of North Carolina.
August 28, 2009.
*340 Roy Cooper, Attorney General, by Derrick C. Mertz, Assistant Attorney General, for the State-appellant.
C. Scott Holmes, Durham, for defendant-appellee Curley Jacobs.
PER CURIAM.
Both parties have conceded that State v. Tucker, 357 N.C. 633, 588 S.E.2d 853 (2003), is controlling and was incorrectly applied by the Court of Appeals in this case. Accordingly, the decision of the Court of Appeals is vacated and the case is remanded to that court for reconsideration of the issue of harmless error consistent with State v. Blackwell, 361 N.C. 41, 638 S.E.2d 452 (2006), cert. denied, 550 U.S. 948, 127 S. Ct. 2281, 167 L. Ed. 2d 1114 (2007).
VACATED AND REMANDED.
Justice TIMMONS-GOODSON took no part in the consideration or decision of this case.